UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2014 or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-35443 ARGOS THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 56-2110007 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4233 Technology Drive Durham, North Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (919)287-6300 No changes (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨No x As of May9, 2014, there were 19,654,362 shares outstanding of the registrant’s common stock, par value $0.001 per share. ARGOS THERAPEUTICS, INC. QUARTERLY REPORT ON FORM10-Q For the Quarterly Period Ended March31, 2014 TABLE OF CONTENTS PARTI. FINANCIAL INFORMATION Item1. Financial Statements 2 Condensed Consolidated Balance Sheets (unaudited) 2 Condensed Consolidated Statements of Operations (unaudited) 3 Condensed Consolidated Statements of Comprehensive Loss (unaudited) 4 Condensed Consolidated Statements of Cash Flows (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item3. Quantitative and Qualitative Disclosures About Market Risk 24 Item4. Controls and Procedures 24 PARTII. OTHER INFORMATION Item1. Legal Proceedings 25 Item1A. Risk Factors 25 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 51 Item6. Exhibits 52 Signatures 53 Exhibit Index 54 PART I. FINANCIAL INFORMATION Item1. Financial Statements ARGOS THERAPEUTICS, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) December 31, 2013 March 31, 2014 Assets Current assets Cash and cash equivalents $ $ Short-term investments Prepaid expenses and interest receivable Deferred financing costs — Other receivables Total current assets Property and equipment, net Other assets Total assets $ $ Liabilities, Redeemable Convertible Preferred Stock and Stockholders’ (Deficit) Equity Current liabilities Accounts payable $ $ Accrued expenses Current portion of notes payable Total current liabilities Long-term portion of notes payable Deferred liability Commitments Redeemable convertible preferred stock — Stockholders’ (deficit) equity Preferred stock $0.001 par value; 5,000,000 shares authorized as of March 31, 2014; 0 shares issued and outstanding as of March 31, 2014 — — Common stock $0.001 par value; 120,000,000 and 200,000,000 shares authorized as of December31, 2013 and March 31, 2014; 235,707 and 19,654,362 shares issued and outstanding as of December31, 2013 and March 31, 2014 Accumulated other comprehensive loss ) ) Additional paid-in capital Deficit accumulated during the development stage attributable to Argos Therapeutics, Inc.’s stockholders ) ) Total stockholders’ (deficit) equity ) Total liabilities, redeemable convertible preferred stock and stockholders’ (deficit) equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 ARGOS THERAPEUTICS, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Quarter Ended March 31, Cumulative Period from May 8, 1997 (Inception) to March 31, Revenue $ $ $ Operating expenses Research and development Net reimbursement under collaboration agreement — — ) Net research and development General and administrative Total operating expenses Operating loss ) ) ) Other income (expense) Interest income Interest expense ) ) ) Change in fair value of warrant liability — Derivative (expense) income — — ) Investment tax credits — — Other expense — ) ) Loss on sale of marketable securities — — ) Other income (expense), net ) ) Net loss ) ) ) Net loss attributable to noncontrolling interest — — ) Net loss attributable to Argos Therapeutics,Inc. ) ) ) Accretion of redeemable convertible preferred stock ) ) ) Less: Preferred stock dividend due to exchanges of preferred shares — — ) Net loss attributable to common stockholders $ ) $ ) $ ) Net loss attributable to common stockholders per share, basic and diluted $ ) $ ) Weighted average shares outstanding, basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 3 ARGOS THERAPEUTICS, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) Quarter Ended March31, Cumulative Period from May8, 1997 (Inception) to March31, Net loss $ ) $ ) $ ) Other comprehensive loss Foreign currency translation adjustment ) ) ) Unrealized loss on short-term investments — ) ) Total comprehensive loss $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 ARGOS THERAPEUTICS, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Quarter Ended March 31, Cumulative Period from May 8, 1997 (Inception) to March 31, Cash flows from operating activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Noncash licensing revenue — — ) Compensation expense related to stock options and warrants Issuance of warrants recorded as legal expense — — Amortization of debt issuance costs — — Write-off of deferred financing costs — — Noncash interest expense — — Increase (decrease) in fair value of warrant liability ) — ) Issuance of common stock for technology license — — Issuance of restricted stock recorded as consulting expense — Loss on sale of marketable securities — Loss (gain) on disposal of equipment ) ) Changes in operating assets and liabilities: Prepaid expenses and other receivables ) ) Deferred financing costs — ) ) Other assets — — ) Accounts payable Accrued expenses ) Deferred liability — — Net cash used in operating activities ) ) ) Cash flows from investing activities Purchase of property and equipment ) ) ) Proceeds from sale of fixed assets Purchases of short-term investments — ) ) Sales of short-term investments — — Proceeds from maturity of short-term investments — — Proceeds from sale of marketable securities — Investment in affiliate — — ) Net cash provided by (used in) investing activities ) ) Cash flows from financing activities Proceeds from sale of common stock — Proceeds from sale of redeemable convertible preferred stock — — Proceeds from issuance of common stock warrants — — Stock issuance costs — ) ) Proceeds from convertible notes — — Proceeds from notes payables — — Payments on notes payable ) ) ) Payments on debenture — — ) Proceeds from exercise of common stock options — — Repurchase of common stock — — ) Income to noncontrolling interest — — Consolidation of DC Bio cash and cash equivalents — — Net cash (used in) provided by financing activities ) Effect of exchange rates changes on cash ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents Beginning of period — End of period $ $ $ Supplemental disclosure of cash flow information Cash paid for interest $ $ $ Supplemental disclosure of noncash investing and financing activities Conversion of notes payable and accrued interest into preferred stock $
